—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated March 10, 1997, which denied his motion for leave to serve and file an amended summons and complaint naming an additional defendant.
Ordered that the order is affirmed, with costs.
*531The record supports the Supreme Court’s determination that Moran Towing and Transportation Co., Inc., which the plaintiff proposed to add to the complaint as an additional defendant, is not united in interest with the original defendants (see, CPLR 203 [b]; Buran v Coupal, 87 NY2d 173; Desiderio v Rubin, 234 AD2d 581). Accordingly, the Supreme Court properly denied the plaintiff’s motion. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.